EXHIBIT 10(bk)

   

NATIONAL WESTERN LIFE INSURANCE COMPANY

HARVEST NONQUALIFIED DEFERRED COMPENSATION PLAN

       

Effective January 1, 2006

       

NATIONAL WESTERN LIFE INSURANCE COMPANY

HARVEST NONQUALIFIED DEFERRED COMPENSATION PLAN

     

Table of Contents

 

Page

ARTICLE 1    PURPOSE, DEFINITIONS AND CONSTRUCTION

1

     

1.1

Purpose of the Plan

1

     

1.2

Definitions

1

     

1.3

Construction

5

     

ARTICLE 2    ELIGIBILITY

5

     

2.1

Eligibility Requirements

5

     

2.2

Rules for Crediting Premium

6

     

2.3

Continuing Eligibility Requirements

6

     

2.4

Termination of Participation

6

     

2.5

Eligibility Following Termination of Participation

7

     

ARTICLE 3    CONTRIBUTIONS TO THE PLAN

7

     

3.1

Eligibility for Harvest Credits

7

     

3.2

Current Harvest Credit Contributions

8

     

3.3

Prior Harvest Credit Contributions

8

     

ARTICLE 4    ACCOUNTS AND INVESTMENTS

9

     

4.1

Establishment of Account

9

     

4.2

Plan Funding

9

     

4.3

Allocation of Investment Earnings and Losses

10

     

4.4

Contribution Adjustment for Premium Reductions and Mistakes

11

     

ARTICLE 5    DETERMINATION OF PAYMENT OF ACCOUNT

12

     

5.1

Vesting of Account

12

     

5.2

Determination of Account

13

     

5.3

Timing of Payment

13

     

5.4

Form of Payment

14

     

ARTICLE 6    MISCELLANEOUS

14

     

6.1

Administration of the Plan

14

     

6.2

Beneficiary Designation; Beneficiaries

15

     

6.3

Claims Procedure

15

     

6.4

Mandatory Arbitration

17

     

6.5

Amendment of the Plan

18

     

6.6

Termination of the Plan

18

     

6.7

Notices

18

     

6.8

Non-Alienation

19

     

6.9

Payments to Incompetents

19

     

6.10

Taxes; Benefit Offset for Other Obligations

20

     

6.11

Confidentiality

20

     

6.12

General and Miscellaneous

20

     

Appendix 2.1   Annuity and Life Insurance Eligibility Goals

23

     

Appendix 3.1   Annuity and Life Insurance Harvest Credit Goals

24

     

Appendix 3.2   Harvest Contribution

25

           

ARTICLE 1

PURPOSE, DEFINITIONS AND CONSTRUCTION

         

1.1

Purpose of the Plan

   

           This Plan is established by the Company to provide incentive bonuses
to eligible Participating Agents to motivate them to sell Company products, to
align their financial interests with those of the Company, and to reward and
encourage long-term, productive relationships with the Company.

   

           The Plan is intended to benefit solely individuals who are not
employees of the Company, and therefore is exempt from the requirements of
ERISA. The Plan is not intended to, and does not, qualify under sections 401(a)
and 501(a) of the Code, but is intended to comply with applicable requirements
of section 409A of the Code and shall be administered and construed in
accordance therewith.

   

1.2

Definitions

     

The following terms, when found in the Plan, shall have the meanings set forth
below:

   

           (a)     Account: means an account established for a Participating
Agent pursuant to Section 4.1.

   

           (b)     Account Balance: means, at any time, the total value of an
Account under the terms of the Plan, the rights to which are determined under
the Plan.

   

           (c)     Agent: means an individual who has a written agency contract
with the Company to sell Life Insurance Contracts and/or Annuity Contracts.

   

           (d)     Annuity Contract: means an annuity contract, other than a
single premium immediate annuity contract, made available by the Company in one
or more jurisdictions within the United States of America.

   

           (e)     Annuity Eligibility Goal: means the amount of Annuity Premium
set forth on Appendix 2.1 for a Plan Year as determined by the President in his
sole discretion.

   

           (f)     Annuity Harvest Credit Goal: means the amount of Annuity
Premium set forth on Appendix 3.1 for a Plan Year as determined by the President
in his sole discretion.

   

           (g)     Annuity Premium: means, as of any particular calculation date
hereunder, the sum of all annuity premiums Paid and Collected with respect to an
in-force Annuity Contract, less any full or partial surrenders. If an Annuity
Contract is no longer in force or is in Pay Status, the Annuity Premium for that
contract shall be zero for purposes of the Plan. For the avoidance of doubt,
premiums for single premium immediate annuity contracts shall not be considered
"Annuity Premium" for purposes of the plan because such contracts are not
considered "Annuity Contracts" for purposes of the Plan.

   

           (h)     Beneficiary: means the individual(s) and/or trust(s)
designated by the Participating Agent in accordance with Section 6.2 or, in the
absence of such a designation, the Participating Agent's estate.

   

           (i)     Board of Directors: means the Board of Directors of the
Company.

   

           (j)     Claimant: means a Participating Agent, Inactive Agent,
Beneficiary, or any other person with a colorable claim to benefits under the
Plan.

   

           (k)     Code: means the Internal Revenue Code of 1986, as it may be
amended from time to time, including applicable rulings and regulations
thereunder and any successor provisions thereto.

   

           (l)     Committee: means the National Western Life Insurance Company
Pension Committee that is appointed by the Board of Directors to manage and
direct the operation and administration of the Plan.

   

           (m)     Company: means National Western Life Insurance Company, and
any successor thereto.

   

           (n)     Disability: means a medically determinable physical or mental
impairment of a Participating Agent which renders him disabled within the
meaning of Code section 409A(a)(2)(C)(i) and which results in a determination by
the Social Security Administration that the Participating Agent qualifies for
disability benefits under the Social Security Act.

   

           (o)     Effective Date: means January 1, 2006.

   

           (p)     Eligible Agent: means an Agent who is in good standing with
an active Company agent number (as determined by the Company in its sole
discretion), but does not include any person who is classified by the Company as
or who is determined by the Committee to be:

   

                   (1)     a common law employee of or the Company or any of its
subsidiaries or affiliates;

   

                   (2)     an individual paid through the payroll system of the
Company or any of its subsidiaries or affiliates;

   

                   (3)     a "statutory employee" (within the meaning of Code
section 7701(a)(20)) of the Company or any of its subsidiaries or affiliates; or

   

                   (4)     a non-natural person.

   

           (q)     ERISA: means the Employee Retirement Income Security Act of
1974, as amended, including applicable rulings and regulations issued thereunder
and any successor provisions thereto.

 

           (r)     Harvest Contribution: means the contribution amount per
Harvest Credit set forth on Appendix 3.2 for a Plan Year, as determined by the
President in his sole discretion.

 

           (s)     Harvest Credits: means the contribution recordkeeping units,
if any, credited to a Participating Agent pursuant to Section 3.2.

 

           (t)     Inactive Participant: means a former Participating Agent who
has an undistributed Account Balance under the Plan.

 

           (u)     Life Insurance Contract: means a life insurance contract made
available by the Company in one or more jurisdictions within the United States
of America.

 

           (v)     Life Insurance Eligibility Goal: means the amount of Life
Insurance Premium set forth on Appendix 2.1 for a Plan Year as determined by the
President in his sole discretion.

 

           (w)     Life Insurance Harvest Credit Goal: means the amount of Life
Insurance Premium set forth on Appendix 3.1 for a Plan Year, as determined by
the President in his sole discretion.

 

           (x)     Life Insurance Premium:

 

                   (1)     for universal life insurance means, as of any
particular calculation date hereunder, the total premium, up to the full target
premium, Paid and Collected (paid not annualized) with respect to eligible,
in-force universal Life Insurance Contracts that are not revoked, reversed, or
surrendered, but including only 5% of the commissioned excess above target
premiums. For purposes of the Plan, the premium for a MaxWealth Life Insurance
Contract shall be multiplied by a factor of 14% (0.14) to determine the Life
Insurance Premium for such contract. If a universal Life Insurance Contract is
no longer in-force or is in Pay Status, the Life Insurance Premium for that
contract shall be zero for purposes of the Plan.

 

                   (2)     for term and traditional life insurance means, as of
any particular calculation date hereunder, the full premium Paid and Collected
(paid not annualized) with respect to eligible, in-force term Life Insurance
Contracts that are not revoked or reversed. If a term or traditional Life
Insurance Contract is no longer in-force or is in Pay Status, the Life Insurance
Premium for that contract shall be zero for purposes of the Plan.

 

           (y)     Paid and Collected: means that the applicable premium for an
Annuity Contract or Life Insurance Contract has been placed with the Company and
applied to the applicable Annuity Contract or Life Insurance Contract.

 

           (z)     Participating Agent: means an Eligible Agent who has met the
requirements of Section 2.1 hereof, and whose participation has not been
terminated.

 

           (aa)     Participation Agreement: means a document prepared by the
Company with terms satisfactory to the Company in its sole discretion. The
Participation Agreement will include, among other provisions, an agreement of
the Participating Agent to comply with the terms of the Plan (including the
claims and arbitration provisions), a deadline for delivery of the Participation
Agreement, and affirmative and/or negative covenants. Different forms of
Participation Agreement may be utilized for different Eligible Agents, as
determined by the Company in its sole discretion.

 

           (bb)     Pay Status: an Annuity Contract or Life Insurance Contract
is in "pay status" if a person has elected a settlement option or is otherwise
receiving installment payments under the Annuity Contract or Life Insurance
Contract.

 

           (cc)     Plan: means this National Western Life Insurance Company
Harvest Nonqualified Deferred Compensation Plan, as set forth herein, and as it
may be amended from time to time.

 

           (dd)     Plan Year: The 12-month period beginning each January 1 and
ending the immediately following December 31.

 

           (ee)     President: means the President of the Company.

 

           (ff)     Terminated for Cause: means the termination of a
Participating Agent's sales or agency contract, agreement, or appointment due to
any of the following reasons, in whole or in part, as determined by the
Committee in its sole discretion:

 

                   (1)     any conduct undertaken by a Participating Agent which
demonstrates a deliberate and willful act intended to result in his personal
enrichment at the expense of the Company, its subsidiaries, or affiliates;

 

                   (2)     the commission of a misdemeanor, felony, or other
crime of moral turpitude;

 

                   (3)     material dishonesty, which is not the result of an
inadvertent or innocent mistake of the Participating Agent, with respect to the
Company or any of its subsidiaries or affiliates;

 

                   (4)     failure to comply with the terms of the Plan,
including the sharing, aggregation, or manipulation of writing credit for
Annuity Contracts and/or Life Insurance Contracts in violation of Section
2.2(c);

 

                   (5)     willful misfeasance or nonfeasance of duty by the
Participating Agent intended to injure or having the effect of injuring in some
material fashion the reputation, business, or business relationships of the
Company or any of its subsidiaries or affiliates or any of their respective
officers, directors, or employees; and/or

 

                   (6)     any unauthorized act, as described in the
Participating Agent's agency contract, that causes or entitles the Company to
terminate its obligation to pay commissions to the Participating Agent.

 

           (gg)     Valuation Date: Each date as of which the Plan is valued and
gains and losses are allocated, which shall be the last day of each Plan Year
and/or such other dates as the Committee may determine in its sole discretion.

 

           (hh)     Years of Service: means the period of a Participating
Agent's service as a Participating Agent considered in the calculation of the
vested portion of his Account, determined as of the last day of each Plan Year.
With respect to a particular Account, a Participating Agent shall be credited
with a Year of Service as of the last day of each Plan Year during which such
Account is credited with at least one Harvest Credit. Different periods of
service shall be calculated with respect to each Account of a Participating
Agent. The Committee in its sole discretion may retroactively disregard a Year
of Service previously credited or may otherwise cancel a Year of Service for
purposes of the Plan if subsequent reversals, revocations, or surrenders
retroactively disqualify the Agent from being credited with at least one Harvest
Credit for that year.

 

1.3

Construction

 

           (a)     The masculine gender, where appearing in the Plan, shall be
deemed to include the feminine gender, and the singular may indicate the plural,
unless the context clearly indicates the contrary.

 

           (b)     The words "hereof', "herein", "hereunder" and other similar
compounds of the word "here" shall, unless otherwise specifically stated, mean
and refer to the entire Plan, not to any particular provision or Section.

 

           (c)     "Article," "Section," and "Exhibit" references are to this
Plan unless otherwise specified. Article and Section headings are included for
convenience of reference and are not intended to add to, or subtract from, the
terms of the Plan.

 

           (d)     The words "include", "includes" and "including" shall be
deemed to be followed by the phrase "without limitation" whether or not they are
in fact followed by such words or words of like import.

 

           (e)     References to dollar values or dollar amounts are to United
States dollars.

   

ARTICLE 2

ELIGIBILITY

   

2.1

Eligibility Requirements

   

           (a)     An Agent who is an Eligible Agent on the last day of a Plan
Year shall become a Participating Agent hereunder effective for that Plan Year
if the Eligible Agent satisfies either one or both of the following requirements
during such Plan Year and signs a Participation Agreement as described in
subsection (b) below.

 

                   (1)     The Eligible Agent writes Annuity Contracts with at
least five different annuitants with total Annuity Premiums at least equal to
the Annuity Eligibility Goal for the Plan Year. If no Annuity Eligibility Goal
is established for a Plan Year, then no Eligible Agent may become a
Participating Agent for that Plan Year by writing Annuity Contracts.

 

                   (2)     The Eligible Agent writes Life Insurance Contracts on
at least five different insured lives (excluding riders) with total Life
Insurance Premium at least equal to the Life Insurance Eligibility Goal for the
Plan Year. If no Life Insurance Eligibility Goal is established for a Plan Year,
then no Eligible Agent may become a Participating Agent for that Plan Year by
writing Life Insurance Contracts.

 

           (b)     An Eligible Agent who satisfies either or both of the
requirements described in subsection (a) above will become a Participating Agent
if the Eligible Agent signs a Participation Agreement, delivers the executed
Participation Agreement to the Committee within the time period specified in the
Participation Agreement, and does not revoke or breach the Participation
Agreement.

 

2.2

Rules for Crediting Premium.

   

           (a)     An Eligible Agent shall be credited with Annuity Premium for
an Annuity Contract or Life Insurance Premium for a Life Insurance Contract only
if he is the writing Agent whose name is on the application for the respective
contract. If more than one Eligible Agent is named on the application for an
Annuity Contract or Life Insurance Contract, credit for the respective Annuity
Premium of Life Insurance Premium shall be apportioned among the named Eligible
Agents (1) in accordance with written instructions for apportioning commissions
included in the application or supporting documentation or (2) in equal shares,
if no such instructions are provided.

   

           (b)     Agents and marketing companies above the writing Eligible
Agent, and corporations and other entities who the Eligible Agent represents or
signs for, shall not be credited with Annuity Premium or Life Insurance Premium
for purposes of the Plan.

   

           (c)     An individual shall not be credited with Annuity Premium or
Life Insurance Premium for purposes of the Plan if the individual is not
involved with the writing of the applicable Annuity Contract or Life Insurance
Contract. The sharing, aggregation, or manipulation of writing credit for
Annuity Contracts and/or Life Insurance Contracts for purposes of qualifying for
or obtaining additional credits under the Plan is prohibited, and no credit
shall be provided under the Plan if the Committee in its sole discretion
determines that writing credit has been shared, aggregated, or manipulated in
violation of this provision.

   

2.3

Continuing Eligibility Requirements

   

           A Participating Agent shall remain a Participating Agent for each
Plan Year following the Plan Year of initial participation until his
participation terminates pursuant to Section 2.4.

   

2.4

Termination of Participation

   

           (a)     An individual shall cease to be a Participating Agent without
any other action or notice effective as of the first day of the Plan Year in
which any of the following events occurs:

   

                   (1)     the individual ceases to be an Agent or an Eligible
Agent;

   

                   (2)     the individual breaches his Participation Agreement;

   

                   (3)     the individual fails to earn at least one Harvest
Credit for two-consecutive Plan Years;

   

                   (4)     the individual receives a distribution from the Plan
pursuant to Section 5.3(a), 5.3(b), or 5.3(c);

   

                   (5)     the Plan is terminated with respect to the
individual, any classification or group of which the individual is a member, or
all Participating Agents; and

   

                   (6)     the Plan is amended to preclude participation by the
individual or any classification or group of which the individual is a member.

   

           (b)     An individual who ceases to be a Participating Agent shall
not be eligible to receive any Harvest Credits under ARTICLE 3 for the Plan Year
in which participation terminates and for all subsequent Plan Years until the
individual again becomes a Participating Agent in accordance with Section 2.5.

   

           (c)     An individual who ceases to be a Participating Agent but who
retains an Account Balance under the Plan shall be considered an Inactive
Participant with respect to such Account, until such time as his entire Account
Balance under that Account is distributed in accordance with ARTICLE 5.

   

2.5

Eligibility Following Termination of Participation

   

           A former Participating Agent who again satisfies the requirements of
Section 2.1 shall again become a Participating Agent effective as of the Plan
Year specified in Section 2.1. A separate Account shall be established in
accordance with Section 4.1 for contributions made after the resumption of
Participating Agent status (and for each other resumption of such status). Only
the current Account of such a Participating Agent shall be credited with
contributions under ARTICLE 3 of the Plan.

       

ARTICLE 3

CONTRIBUTIONS TO THE PLAN

   

3.1

Eligibility for Harvest Credits

   

           (a)     To be credited with current Harvest Credit contributions
under Section 3.2 and prior Harvest Credit contributions under Section 3.3, a
Participating Agent must

   

                   (1)     write Annuity Contracts with at least five different
annuitants with total paid Annuity Premium equal to or exceeding the Annuity
Harvest Credit Goal for the current Plan Year; or

   

                   (2)     write Life Insurance Contracts on at least five
different insured lives (excluding riders) with total paid Life Insurance
Premium equal to or exceeding the Life Insurance Harvest Credit Goal for the
current Plan Year; or

   

                   (3)     satisfy both Sections 3.1(a) (1) and 3.1(a)(2).

   

           (b)     For purposes of this ARTICLE 3, Annuity Premium and Life
Insurance Premium shall be credited to a Participating Agent in accordance with
the rules set forth in Section 2.2.

   

3.2

Current Harvest Credit Contributions

   

           (a)     If a Participating Agent is eligible to be credited with
Harvest Credits for the current Plan Year, his current Account shall be credited
with a number of Harvest Credits for that Plan Year equal to

   

                   (1)     the total Annuity Premium credited to the
Participating Agent for Annuity Contracts written during the Plan Year divided
by the Annuity Harvest Credit Goal for the Plan Year (the result rounded to the
nearest one thousandth of a Harvest Credit); plus

   

                   (2)     the total Life Insurance Premium credited to the
Participating Agent for Life Insurance Contracts written during the Plan Year
divided by the Life Insurance Harvest Credit Goal for the Plan Year (the result
rounded to the nearest one thousandth of a Harvest Credit).

   

           (b)     Subject to reduction and offset for reallocated forfeitures
in accordance with Section 5.2(b), the Company shall make a contribution to each
eligible Participating Agent's current Account for the current Plan Year equal
to the Harvest Contribution for the Plan Year multiplied by the Harvest Credits,
if any, of the Participating Agent for the Plan Year. Such contribution shall be
credited to such Account no later than as soon as administratively practicable
after the Valuation Date coincident with or next following March 31 of the Plan
Year following the Plan Year for which the amount is credited. No contribution
shall be made to Accounts other than the Participating Agent's current Account.

   

3.3

Prior Harvest Credit Contributions

   

           (a)     If a Participating Agent's current Account is eligible to be
credited with Harvest Credits for the current Plan Year, he shall also be
eligible to receive contributions to his current Account with respect to
continuing business, if any, from each prior Plan Year, beginning with the first
Plan Year in the latest period of participation, in which his current Account
was credited with one or more Harvest Credits. No contribution shall be made to
Accounts other than the Participating Agent's current Account, and no
contribution shall be made with respect to continuing business from prior
periods of participation (that is, prior to the first Plan Year in the latest
period of participation) or associated with a prior Account. The contribution
for each such prior eligible Plan Year shall be in an amount equal to

   

                   (1)     the Harvest Contribution for such prior eligible Plan
Year multiplied by the ratio of the total current Plan Year in-force Annuity
Premium credited to the Participating Agent for Annuity Contracts written during
that prior Plan Year to the Annuity Harvest Credit Goal for that prior Plan Year
(such ratio rounded to the nearest one thousandth); plus

   

                   (2)     the Harvest Contribution for such prior eligible Plan
Year multiplied by the ratio of the total current Plan Year in-force renewal
Life Insurance Premium credited to the Participating Agent for Life Insurance
Contracts written during that prior Plan Year to the Life Insurance Harvest
Credit Goal for that prior Plan Year (such ratio rounded to the nearest one
thousandth).

   

           (b)     Subject to reduction for reallocated forfeitures in
accordance with Section 5.2(b), the Company shall make a contribution to each
eligible Participating Agent's current Account for a Plan Year equal to the
contribution required by Section 3.3(a) with respect to eligible continuing
business from prior eligible Plan Years. Such contribution shall be credited to
such Account no later than as soon as administratively practicable after the
Valuation Date coincident with or next following March 31 of the Plan Year
following the Plan Year for which the amount is credited. No contribution shall
be made to Accounts other than the Participating Agent's current Account.

       

ARTICLE 4

ACCOUNTS AND INVESTMENTS

   

4.1

Establishment of Account

   

           (a)     Each Participating Agent shall have maintained in his name an
Account for each period of participation. Each such Account shall be maintained
under the Plan until the entire Account Balance thereunder is distributed or
forfeited. Such Account shall be credited with the Participating Agent's share
of any contributions under ARTICLE 3 and with any investment gains pursuant to
Section 4.3, and such Account shall be reduced by any investment losses pursuant
to section 4.3, any contribution adjustment pursuant to Section 4.4, and any
distributions and/or forfeitures in accordance with ARTICLE 5.

   

           (b)     Except to the extent Plan assets are segregated in a grantor
trust in accordance with Section 4.2, all credits to and deductions from an
Account (including earnings and losses) shall be solely notional recordkeeping
credits and deductions. Accordingly, investment options under Section 4.3 are
not actual investments in which a Participating Agent, Inactive Agent,
Beneficiary, or other person has any direct security interest. The foregoing
applies even if the Company maintains actual investments that mirror or are
substantially similar to liabilities under the Plan.

   

4.2

Plan Funding

   

           (a)     All benefits under the Plan shall be the unsecured
obligations of the Company, and except for those assets which may be placed in a
grantor trust established in connection with this Plan, no assets will be placed
in trust or otherwise segregated from the general assets of the Company for the
payment of obligations hereunder.

   

           (b)     If assets are placed in a grantor trust, the trust agreement,
to the extent required by the Code, shall conform in all material respects to
the model trust set forth in Internal Revenue Service Revenue Procedure 92-64
(or any successor ruling or procedure).

   

           (c)     Notwithstanding anything herein or in any related agreement
to the contrary, no person shall have a security interest in any amounts set
aside for the payment of benefits hereunder and, to the extent that any person
acquires a right to receive payments hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Company.

   

4.3

Allocation of Investment Earnings and Losses

   

           (a)     As of each Valuation Date, the Committee shall credit to or
debit from (as applicable) the Account of each Participating Agent and each
Inactive Agent the deemed income or losses attributable thereto, as provided in
subsection (b) below, as well as any other credits to or charges against such
Account, including any contribution adjustments, withdrawals, or other
distributions made to or on behalf of the Participating Agent or Inactive Agent.
All payments from an Account between Valuation Dates shall be charged against
the Account as of the preceding Valuation Date. Contributions shall not accrue
deemed earnings and losses until such time as the contributions are actually
credited and allocated to the Account of a Participating Agent or Inactive Agent
(even if the contribution amount is known prior to such date).

   

           (b)     Each contribution credited to a Participating Agent's Account
shall initially be deemed invested in the cash or short-term investment fund
designated by the Committee. After a contribution is so credited, the
Participating Agent or Inactive Agent (or Beneficiary in the case of a deceased
Participating Agent or Inactive Agent) may, in a manner prescribed by the
Committee, designate the manner in which such contribution (and other
contributions and earnings previously credited to the Account) shall be
transferred among the various deemed investment options, if any, designated by
the Committee in its sole discretion for this purpose. Such designation may be
changed by the Participating Agent or Inactive Agent (or Beneficiary in the case
of a deceased Participating Agent or Inactive Agent) as of any Valuation Date by
making a new deemed investment transfer election, in the method prescribed by
the Committee, and within the period of time prior to such Valuation Date as is
established by the Committee; provided, however, that no designation shall
affect the manner in which contributions are initially invested as described
above.

   

           (c)     The Committee shall be authorized at any time and from time
to time to modify, alter, delete or add to the deemed investment options
hereunder. In the event a modification occurs, the Committee shall notify those
Participating Agents, Inactive Agents, and Beneficiaries whom the Committee, in
its sole and absolute discretion, determines are affected by the change, and
shall give such persons such additional time as is determined necessary by the
Committee to designate the manner and percentage in which amounts thereby
affected shall be deemed invested. In the absence of an affirmative election
within the time prescribed by the Committee, such persons shall be deemed to
have elected to transfer affected amounts to a cash or short-term investment
fund designated by the Committee. The Committee shall not be obligated to
substitute investment options with similar deemed investment criteria for
existing investment options, nor shall it be obligated to continue the types of
deemed investment options presently available to the Participating Agents and
Inactive Agents.

   

           (d)     Each Participating Agent, Inactive Agent, and Beneficiary
should take into account his or her own personal circumstances, the potential
for growth and risks attendant upon each investment option, and the possibility
of diversifying his investments before deciding how to invest his Account under
the Plan. Each Participating Agent, Inactive Agent, and Beneficiary should also
consider obtaining advice from a qualified financial adviser before making
investment elections. None of the Company, the Committee, or any agent or
representative of either is in a position to advise a Participating Agent,
Inactive Agent, or Beneficiary regarding the investment or deemed investment of
his Account(s) under the Plan. Each Participating Agent, Inactive Agent, and
Beneficiary is solely responsible for investigating the appropriateness and
prudence of each investment option under the Plan and, by directing the
investment of amounts to an investment option, shall be considered to have
approved and ratified the Committee's designation of that option for
availability under the Plan. Each Participating Agent, Inactive Agent, and
Beneficiary shall be deemed to have reviewed and understood all investment
information (including prospectuses, if any, for actual investments that mirror
deemed investment options) made available (electronically or otherwise) by the
Committee or its agent, without regard to whether the Participating Agent,
Inactive Agent, or Beneficiary actually receives or reviews such information.

   

           (e)     The Company, the Committee, and agents and affiliates thereof
shall have no responsibility for and shall be relieved of all liability for any
deemed or actual losses resulting from investment instructions given or deemed
given by or on behalf of a Participating Agent, Inactive Agent, or Beneficiary
under the Plan. None of the Company, the Committee, or any agent or
representative of either is an investment fiduciary of the Plan or of any
Account under the Plan. Each Participating Agent, Inactive Agent, and
Beneficiary is solely responsible for the investment of his Account(s) and
assumes the risk of any subpar return or decrease in the value of his
Account(s), including any that might occur because the issuer of any deemed or
actual security or other instrument becomes insolvent. None of the Company, the
Committee, or any agent or representative of either represents or guarantees
that the market value of any deemed or actual investment option will be equal in
value to the purchase price of the assets of such option or that the total
amount distributable or withdrawable with respect to any period will be equal to
or greater than the amount contributed and not withdrawn for that period.

   

4.4

Contribution Adjustment for Premium Reductions and Mistakes

   

           (a)     If any Annuity Premium or Life Insurance Premium is revoked,
cancelled, reversed, refunded, surrendered, or forfeited for any reason, then to
the extent a contribution was made on account of such premium (whether in the
current Plan Year or any prior Plan Year), the Committee in its sole discretion
may deduct the amount of such contribution (disregarding investment gains and
losses attributable to such contribution) from the Account(s) of the
Participating Agent or Inactive Agent; provided that the Committee in its sole
discretion may reduce the Account Balance(s) to zero if the adjustment causes
the individual to cease to qualify as a Participating Agent for all Plan Years
and further provided that no deduction shall reduce the Account Balance(s) below
zero. The amounts so deducted shall be used first to reduce any Company
contributions under ARTICLE 3 for the Plan Year in which such deduction occurs
and then to pay expenses of the Plan. Notwithstanding anything herein to the
contrary, any amounts then remaining unused shall be returned to the Company.
The Committee may exercise its discretion under this subsection with respect to
some or all amounts and some or all Participating Agents and Inactive Agents,
and shall not be required to exercise its discretion consistently among
different amounts or different Participating Agents and Inactive Agents, even if
such amounts or individuals are similarly situated.

   

           (b)     If a contribution is mistakenly credited to the Account of an
individual, such contribution (disregarding future investment gains and losses)
shall be deducted from the Account of the Participating Agent or Inactive Agent;
provided that no deduction shall reduce the Account Balance below zero) and
further provided no benefit (including earnings on mistaken contributions) shall
be payable hereunder to an individual who is not and has not been a valid
Participating Agent.

   

           (c)     If a contribution is mistakenly not credited to the Account
of a Participating Agent, such contribution shall be credited to such Account as
soon as administratively practicable after discovery of the mistake without
adjustment for investment gains or losses. No additional benefit or investment
earnings shall be payable on account of such mistake.

       

ARTICLE 5

DETERMINATION OF PAYMENT OF ACCOUNT

   

5.1

Vesting of Account

   

           (a)     Except as provided in subsection (b) or (c) below, a
Participating Agent's interest in his Account shall vest and become
nonforfeitable in accordance with the following schedule:

   



Years of Service



Vested Percentage





Less than 1



0%





1 but less than 2



20%





2 but less than 3



40%





3 but less than 4



60%





4 but less than 5



80%





5 or more



100%













Such schedule shall be applied separately to each Account of a Participating
Agent. If an individual ceases to be a Participating Agent for any reason and
then again becomes a Participating Agent, his prior Years of Service shall be
disregarded for purposes of determining the vested portion of his new Account,
and his subsequent Years of Service shall be disregarded for purposes of
determining the vested portion of any prior Account(s).

   

           (b)     Except as provided in subsection (c) below, a Participating
Agent's Account Balance(s) shall become one hundred percent (100%) vested and
non-forfeitable effective as of the date on which any of the following events
occur:

   

                   (1)     the Participating Agent's Disability;

   

                   (2)     the Participating Agent's death; and

   

                   (3)     the complete termination of the Plan in accordance
with Section 6.6.

   

For the avoidance of doubt, this subsection (b) shall not apply to fully vest an
Inactive Agent or any other individual who dies or is Disabled or has an
undistributed Account while not a Participating Agent.

   

           (c)     If a Participating Agent is Terminated for Cause, then
notwithstanding anything herein to the contrary, his Account Balance(s) shall be
immediately forfeited and prior vesting shall be disregarded.

   

5.2

Determination of Account

   

           (a)     As of the date an individual ceases to be a Participating
Agent (determined in accordance with Section 2.4) his vested Account Balance
shall be determined in accordance with the provisions of Section 5.1 above.
Thereafter, as of the Valuation Date coincident with or next following the date
payment of his Account commences in accordance with Section 5.3, the nonvested
portion of his Account shall be forfeited.

   

           (b)     Such forfeited amount shall be used first to reduce any
Company contributions under ARTICLE 3 for the Plan Year in which such forfeiture
is incurred and then to pay expenses of the Plan. Notwithstanding anything
herein to the contrary, any forfeitures then remaining unused shall be returned
to the Company.

   

5.3

Timing of Payment

   

           (a)     Unless payment commences earlier pursuant to subsection (b)
below and subject to a valid deferral election under subsection (c) below,
payment of the vested Account Balance of a Participating Agent or Inactive Agent
shall commence no later than as soon as administratively practicable after the
first Valuation Date which is coincident with or immediately follows 180
calendar days after the fourth anniversary of the last day of the Plan Year in
which the individual first became a Participating Agent with respect to such
Account. As of such Valuation Date, the non-vested portion of such Account
Balance shall be forfeited in accordance with Section 5.2.

   

           (b)     Payment of the vested Account Balance(s) of a Participating
Agent or Inactive Agent shall commence on the first Valuation Date which is
coincident with or immediately follows 180 calendar days after the first to
occur of his death and his Disability; but only if satisfactory evidence (as
determined by the Committee in its sole discretion) of such death or Disability
is provided to the Committee within a reasonable period prior to such date. If
satisfactory evidence of death or Disability is not provided in a timely manner,
payment shall occur on the first Valuation Date that is as soon as
administratively practicable after such evidence is provided to the Committee.

   

           (c)     A Participating Agent or Inactive Agent may elect to delay
payment under subsection (a) above until the fifth anniversary of the date
payment would otherwise occur under such subsection by filing a written election
with the Committee before the third anniversary of the last day of the Plan Year
in which the individual first became a Participating Agent with respect to such
Account. Such election shall be made on a form approved by the Committee and
shall be irrevocable. If payment is deferred but the Participating Agent or
Inactive Agent then dies or becomes Disabled, earlier payment shall be made
under subsection (b) above.

   

5.4

Form of Payment

     

All benefits under the Plan shall be paid in the form of a single lump sum cash
payment.

       

ARTICLE 6

MISCELLANEOUS

   

6.1

Administration of the Plan

   

           (a)     The Plan shall be administered by the Committee. The
Committee shall establish rules, not contrary to the provisions of the Plan, for
the administration of the Plan and the transaction of its business. The
Committee shall interpret the Plan and decide all benefit claims under the Plan
in its sole and absolute discretion, and may supply any omission or resolve any
ambiguity or inconsistency in the terms of the Plan. The Committee has the full
discretion and authority to determine all questions arising in the
administration, interpretation, and application of the Plan; to determine
eligibility for participation in and benefits under the Plan; and to decide all
claims for benefits under the Plan. All determinations of the Committee shall be
conclusive and binding on all employees, Participating Agents, Beneficiaries,
and other persons claiming benefits hereunder.

   

           (b)     The Committee may designate in writing other persons to carry
out its responsibilities under the Plan, and may remove any person designated to
carry out its responsibilities under the Plan by notice in writing to that
person. The Committee may employ persons to render advice with regard to any of
its responsibilities. All usual and reasonable expenses of the Committee shall
be paid by the Company.

   

           (c)     No member of the Board of Directors or of the Committee nor
any employee of the Company (including the President), shall be liable to any
person for any action taken or omitted in connection with the administration of
the Plan, unless attributable to his own willful neglect or willful misconduct.
The Company shall indemnify and hold harmless the President, each member of the
Committee, and each employee of the Company acting on behalf of the Company or
the Committee with respect to the Plan from and against any and all claims and
expenses (including, without limitation, attorney's fees and related costs)
incurred in connection with the performance by such individual of his duties in
that capacity, other than any of the foregoing arising as a result of the
willful neglect or willful misconduct of such individual.

   

           (d)     The members of the Committee shall serve without bond or
security for the performance of their duties hereunder unless applicable law
makes the furnishing of such bond or security mandatory or unless required by
the Company.

   

           (e)     Any member of the Committee may resign by delivering his
written resignation to the Board of Directors. The Board of Directors may
terminate the appointment of a member of the Committee at any time.

   

           (f)     The Committee shall perform any act which the Plan authorizes
expressed by a vote at a meeting or in a writing signed by a majority of its
members without a meeting. The Committee may, by a writing signed by a majority
of its members, appoint any member of the Committee to act on behalf of the
Committee. Any person who is a member of the Committee shall not vote or decide
upon any matter relating solely to himself or vote in any case in which his
individual right or claim to any benefit under the Plan is particularly
involved. If, in any matter or case in which a person is so disqualified to act,
the remaining persons constituting the Committee cannot resolve such matter or
case, the other members of the Committee will appoint a temporary substitute to
exercise all the powers of the disqualified person concerning the matter or case
in which he is disqualified.

   

6.2

Beneficiary Designation; Beneficiaries

   

           (a)     A Participating Agent or Inactive Participant may designate
one or more beneficiaries to receive any benefits payable under the Plan after
the death of the Participating Agent or Inactive Participant. To be effective,
any such beneficiary designation must be on a form acceptable to the Committee
and must be filed with the Committee prior to the death of the Participating
Agent or Inactive Participant. A Participating Agent or Inactive Participant may
revoke or change a prior beneficiary designation at any time prior to his death
by filing a new beneficiary designation with the Committee on a form acceptable
to the Committee. If the Participating Agent or Inactive Participant does not
make an effective beneficiary designation prior to death or if no designated
beneficiary survives the Participating Agent or Inactive Participant, any
benefits payable hereunder after the death of the Participating Agent or
Inactive Participant shall be paid to the estate of the Participating Agent or
Inactive Participant. References hereunder to a benefit payable to or with
respect to the Participating Agent or Inactive Participant include any benefit
payable to the Participating Agent's or Inactive Participant's designated
Beneficiary or estate.

   

           (b)     A disclaimer or other waiver or assignment of benefit by a
Beneficiary or any other person shall not be recognized by the Plan, and any
benefit payable to a Beneficiary in accordance with the beneficiary designation
of a Participating Agent or Inactive Participant shall be paid to such
Beneficiary without regard to any such disclaimer, waiver, or assignment.

   

6.3

Claims Procedure

   

           (a)     If a Claimant believes that a benefit was not correctly
determined or was improperly denied under the terms of the Plan, the Claimant
must submit a written claim to the Committee prior to filing an arbitration
claim in accordance with Section 6.4 or filing any other claim or lawsuit
relating to such benefit or to the Plan. Such claim shall identify the benefits
being requested and shall include a statement of the reasons why the benefits
should be granted. The Committee shall grant or deny the claim.

   

                   (1)     If the claim is denied in whole or in part, the
Committee shall give written notice to the Claimant setting forth: (A) the
reasons for the denial, (B) specific reference to pertinent Plan provisions on
which the denial is based, (C) a description of any additional material or
information necessary to request a review of the claim and an explanation of why
such material or information is necessary, and (D) an explanation of the Plan's
claim review procedures.

   

                   (2)     Such notice shall be furnished to the Claimant within
90 days after receipt of the claim. If notice of a claim decision is not
provided to the Claimant within such 90-day period, then the claim shall be
deemed denied at the expiration of such period, and the Claimant may appeal the
initial claim denial as described below.

   

           (b)     A Claimant whose initial claim for benefits has been denied,
in whole or in part, must submit a written appeal to the Committee prior to
filing an arbitration claim in accordance with Section 6.4 or filing any other
claim or lawsuit relating to such benefit or to the Plan. Such appeal must be
filed within 60 days after the date the initial claim was denied, or deemed
denied. No claim for arbitration under Section 6.4 or other claim at law
or equity may be brought to recover Plan benefits unless and until the Claimant
requests an administrative appeal during such 60-day period and such appeal
is finally denied by the Committee.

   

                   (1)     In connection with an appeal, the Claimant (or the
Claimant's authorized representative) may review pertinent documents and submit
evidence and arguments in writing to the Committee. All information submitted by
or on behalf of the Claimant will be taken into account in deciding the
questions presented by the appeal, even if such information was not submitted or
considered in the initial claim determination.

   

                   (2)     The Committee may decide the questions presented by
the appeal, either with or without holding a meeting, and shall issue a written
notice of decision to the Claimant setting forth: (A) the specific reasons for
the decision, (B) specific reference to the pertinent Plan provisions on which
the decision is based, and (C) such other information as the Committee deems
appropriate.

   

                   (3)     Such notice shall be issued within 60 days after
receipt of the request for review; except that, if special circumstances
(including, but not limited to, the need to hold a hearing) should require, such
period of time may be extended for an additional 60 days beginning at the end of
the initial 60-day period. Written notice of any such extension shall be
provided to the Claimant prior to the expiration of the initial sixty 60-day
period. If notice of an appeal decision is not provided to the Claimant within
such period (including any extension, if applicable), then the claim shall be
deemed denied at the expiration of such period.

   

           (c)     Any decision of the Committee in accordance with this Section
shall be final and conclusive except to the extent that the Claimant
subsequently proves that the decision of the Committee was an abuse of its
discretion under the terms of the Plan.

   

           (d)     Any limitations period applicable to a Claimant's claim shall
be tolled from the date an initial claim is filed with the Committee to the date
a final claim determination is made or is deemed made by the Committee in
accordance with this Section.

   

           (e)     Notwithstanding anything herein to the contrary, no benefits
shall be payable under the Plan to any person who fails to comply with the
claims procedures set forth in this Section. If a Claimant or any other person
files a lawsuit relating to the Plan without complying with this Section, any
benefit otherwise payable to or with respect to such Claimant or person shall be
irrevocably forfeited.

   

6.4

MANDATORY ARBITRATION

   

           (a)     SUBJECT TO EXHAUSTION OF THE ADMINISTRATIVE CLAIM PROCESS
UNDER SECTION 6.3 (IF APPLICABLE), ANY DISPUTE CONTROVERSY OR CLAIM ARISING OUT
OF OR RELATING TO THIS PLAN OR THE BREACH THEREOF SHALL BE SETTLED BY MANDATORY,
BINDING ARBITRATION ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION UNDER
ITS COMMERCIAL ARBITRATION RULES. SUCH ARBITRATION SHALL BE THE SOLE AND
EXCLUSIVE REMEDY FOR ALL DISPUTES AND CONTROVERSIES RELATING TO A CLAIMANT'S
PARTICIPATION IN OR BENEFITS UNDER THE PLAN. THE DECISION OF THE ARBITRATOR
SHALL BE FINAL AND BINDING WITH REGARD TO EACH PARTY TO THE ARBITRATION.

   

                   (1)     ARBITRATION PROCEEDINGS MUST COMMENCE WITHIN TWO
YEARS AFTER THE DATE ONE PARTY FIRST GAVE WRITTEN NOTICE OF THE CLAIM, DISPUTE,
OR CONTROVERSY TO THE OTHER PARTY OR PARTIES.

   

                   (2)     UNLESS MUTUALLY AGREED OTHERWISE BY THE PARTIES, A
SINGLE ARBITRATOR SHALL BE SELECTED FROM THE AMERICAN ARBITRATION ASSOCIATION'S
PANEL.

   

                   (3)     THE PLACE OF ARBITRATION SHALL BE IN AUSTIN, TEXAS.

   

                   (4)     IN ACCORDANCE WITH SECTION 6.12(b), THE ARBITRATOR
SHALL APPLY THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO CONFLICTS
OF LAWS PROVISIONS THEREOF; PROVIDED, HOWEVER, THAT FEDERAL LAW SHALL APPLY TO
THE EXTENT IT PREEMPTS SUCH STATE LAW.

   

                   (5)     THE PARTIES SHALL SHARE EQUALLY THE AMERICAN
ARBITRATION ASSOCIATION ADMINISTRATIVE FEE AS WELL AS THE ARBITRATOR'S FEE, IF
ANY, UNLESS OTHERWISE ASSESSED BY THE ARBITRATOR. THE ADMINISTRATIVE FEE SHALL
BE ADVANCED BY THE INITIATING PARTY SUBJECT TO FINAL ASSESSMENT BY THE
ARBITRATOR IN THE ARBITRATOR'S AWARD.

   

           (b)     JUDGMENT ON THE AWARD RENDERED BY THE ARBITRATOR MAY BE
ENTERED IN ANY COURT HAVING JURISDICTION THEREOF BY THE FILING OF A PETITION TO
ENFORCE THE AWARD. COSTS OF FILING MAY BE RECOVERED BY THE PARTY THAT INITIATES
SUCH ACTION TO HAVE THE AWARD ENFORCED.

   

           (c)     NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NO BENEFITS
SHALL BE PAYABLE UNDER THE PLAN TO ANY PERSON WHO FAILS TO COMPLY WITH THE
REQUIREMENTS OF THIS SECTION. IF A CLAIMANT OR ANY OTHER PERSON FILES A LAWSUIT
RELATING TO THE PLAN OR ANY BREACH THEREOF WITHOUT FIRST SUBMITTING THE CLAIM TO
MANDATORY, BINDING ARBITRATION IN ACCORDANCE WITH THIS SECTION, ANY BENEFIT
OTHERWISE PAYABLE TO OR WITH RESPECT TO SUCH CLAIMANT OR PERSON SHALL BE
IRREVOCABLY FORFEITED.

   

           (d)     IN THE EVENT THAT THIS ARBITRATION PROVISION IS CANCELLED OR
INVALIDATED OR BECOMES FOR ANY REASON INEFFECTIVE, THE COURTS OF COMPETENT
JURISDICTION IN AUSTIN, TEXAS SHALL HAVE EXCLUSIVE JURISDICTION AND VENUE OVER
ANY DISPUTE RELATED TO THE PLAN. SECTION 6.12(B) SHALL APPLY TO ANY SUCH ACTION.

   

6.5

Amendment of the Plan

   

           The Plan may be amended, in whole or in part, from time-to-time, by
the Board of Directors, without the consent of any other party. Any amendment to
the Plan shall be evidenced by written resolutions duly adopted by the Board of
Directors. Any amendment shall be effective as of the date specified in such
resolutions, which date may be prospective or retroactive. Any amendment to the
Plan shall be deemed to constitute an amendment to each Participation Agreement
affected by the Amendment and shall be deemed accepted by each party to such
Participation Agreement.

   

6.6

Termination of the Plan

   

           The Plan may be terminated, at any time, by action of the Board of
Directors, without the consent of any other party. The termination of this Plan
shall not result in the granting of any additional rights to any Participating
Agent, such as, to the extent not funded, full vesting of his Account, except as
already provided under the terms of Section 5.1 hereof. The termination of the
Plan shall be evidenced by written resolutions duly adopted by the Board of
Directors. The termination shall be effective as of the date specified in such
resolutions, which date may be prospective or retroactive.

   

6.7

Notices

   

           (a)     At least once each Plan Year the Committee shall provide each
Participating Agent and Inactive Agent with a statement of the value of his
Account.

   

           (b)     The Committee shall provide each Participating Agent and
Inactive Agent with written notice of any amendment or termination of the Plan
that affects the agent's rights herein; provided that the effectiveness of any
amendment or termination shall not be affected by the failure to provide such
notice to some or all Participating Agents or Inactive Agents.

   

           (c)     The Annuity Harvest Credit Goal, Life Insurance Harvest
Credit Goal, and Harvest Contribution for a Plan Year shall be announced to the
Participating Agents on or about the beginning of the applicable Plan Year, but
in any event by the end of the Plan Year to which such amounts relate.

   

           (d)     Any notice required to be provided in writing in accordance
with the terms of the Plan may be provided in electronic or other format to the
extent permitted by applicable law. Notices, reports, and statements sent by
regular mail shall be deemed duly given, made or delivered, when deposited in
the mail, addressed to the person as follows:

   

                   (1)     Notices to a Participating Agent, Inactive Agent, or
Beneficiary shall be sent to the address specified in the Participation
Agreement or such other address as is specified by the person in a written
notice provided to the Committee after the date of the Participation Agreement.

   

                   (2)     Notices to the Committee shall be sent to the
Committee at the following address:

   



Pension Committee



c/o Senior Vice President-Secretary



National Western Life Insurance Company



850 East Anderson Lane



Austin, Texas 78752

   

6.8

Non-Alienation

   

           Except as otherwise specifically permitted by the Plan (including
Section 6.10) or as required by law, no benefit payable under the Plan or any
interest therein shall be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, garnishment or charge, and any
such attempted action shall be void and no such benefit or interest shall be in
any manner liable for or subject to debts, contracts, liabilities, engagements
or torts of the person entitled to such benefits or interest. The preceding
sentence shall not prohibit the direct deposit of Plan benefits to a
Participating Agent's, Inactive Agent's, or Beneficiary's savings, checking, or
other deposit account in a financial institution or the payment of benefits to
the estate of an individual if the individual dies after becoming entitled to a
distribution of benefits under the Plan and prior to actual payment of such
distribution.

   

6.9

Payments to Incompetents

   

           If the Committee determines that any person entitled to receive
payment of benefits under the Plan is unable to manage his own affairs for any
reason (including illness or accident) or is a minor, the Committee may direct
that any benefit payment due him, unless a claim shall have been made therefor
by a duly appointed legal represent-tative, be paid to his spouse, a child, a
parent or other blood relative, or to a person with whom he resides. Any such
payment shall completely discharge the Plan from all liability for such
benefits.

   

6.10

Taxes; Benefit Offset for Other Obligations

   

           (a)     All amounts payable hereunder shall be reduced by any and all
Federal, State, and local taxes imposed upon the Participating Agent, Inactive
Agent, or Beneficiary which are required to be paid or withheld by the Company,
the Plan, or any fund from which such amounts are paid. The Participating Agent,
Inactive Agent, or Beneficiary, as applicable, shall be responsible for the
payment of all taxes relating to benefits accrued under or payable from the
Plan, including income, excise, self-employment, Social Security, and Medicare
taxes.

   

           (b)     The Committee is authorized to determine whether a person who
is eligible to receive a benefit under the Plan owes any amount of money
(including any amount due as the result of a benefit overpayment) to the Plan or
to the Company or any of its subsidiaries or affiliates, and, if so, to
determine the precise amount of the indebtedness. If the Committee determines
that a person has any such indebtedness, then the amount of Plan benefits which
the person shall be eligible to receive shall be reduced by the amount of such
obligation. The Committee shall also have the authority and discretion, in the
event that any such indebtedness exceeds the amount of any Plan benefits, to
cause the amount of any other cash benefit under any other Company program to
likewise be offset by the amount of any indebtedness which exceeds the benefit
payment under the Plan.

   

6.11

Confidentiality

   

           (a)     Except as provided in this Section, each Participating Agent,
Inactive Agent, Beneficiary, or other person entitled to benefits under the Plan
shall always keep confidential, and not disclose to anyone or use for any
purpose, the terms of the Plan or any information, documentation,
correspondence, negotiations or discussions relating to the Plan or his benefit
under the Plan.

   

           (b)     Notwithstanding subsection (a),

   

                   (1)     Nothing in this Section will prevent any person from
providing information or testimony to a governmental body or agency or from
giving testimony in a judicial, administrative, or legislative proceeding. If a
person is subpoenaed or noticed to appear as a witness in a proceeding involving
the Company or the Plan or requested to provide information by a private third
party, that person will notify the Committee of that fact and provide the
Committee a copy of the subpoena, notice or request.

   

                   (2)     A Participating Agent, Inactive Agent, Beneficiary,
or other person entitled to benefits under the Plan may provide information
relating to the Plan and his benefit under the Plan to his personal attorney,
accountant, or professional financial advisor for purposes of his personal tax
reporting and financial planning.

   

6.12

General and Miscellaneous

   

           (a)     In the event any provision of the Plan is held to be in
conflict with or in violation of any State or Federal statute, rule, or
decision, all other provisions of this Plan shall continue in full force and
effect. In the event that the making of any payment or the provision of any
other benefit required under the Plan is held to be in conflict with or in
violation of any State or Federal statute, rule, or decision or otherwise
invalid or unenforceable, such conflict, violation, invalidity, or
unenforceability shall not prevent any other payment or benefit from being made
or provided under the Plan, and in the event that the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be in conflict with or in violation of any State or Federal statute, rule or
decision or otherwise invalid or unenforceable, then such conflict, violation,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be in conflict
with or in violation of any State or Federal statute, rule or decision or
otherwise invalid or unenforceable, and the maximum payment or benefit that
would not be in conflict with or in violation of any State or Federal statute,
rule or decision or otherwise invalid or unenforceable, shall be made or
provided under the Plan.

   

           (b)     Except to the extent superseded by Federal law (which shall
then be controlling), the validity and effect of this Plan and the rights and
obligations of all persons affected hereby shall be construed and determined in
accordance with the laws of the State of Texas, without giving effect to
conflicts of laws provisions thereof.

   

           (c)     If any person claiming benefits under the Plan makes a false
statement that is material to a claim for benefits or otherwise receives
benefits in excess of those to which the person is entitled under the terms of
the Plan, any amount paid to such person to which he was not entitled under the
provisions of the Plan may be offset against any future payments to such person
(in addition to any other remedies available to the Plan).

   

           (d)     Neither the establishment of the Plan nor the payment of any
Plan benefits nor any action of the Company, the Committee, or any delegate of
any of the foregoing shall confer upon any person any legal right to be
continued as an Eligible Agent or service provider to the Company, and the
Company expressly reserve the right to terminate without liability any Agent,
Eligible Agent, or Participating Agent whenever the interest of the Company or
the Participating Company, in its sole judgment, may so require.

   

           (e)     No person shall be entitled to or have any vested right in or
claim to a benefit under the Plan, except as expressly provided herein.

   

[remainder of page intentionally left blank]

       

           IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the
foregoing instrument comprising the National Western Life Insurance Company
Harvest Nonqualified Deferred Compensation Plan, NATIONAL WESTERN LIFE INSURANCE
COMPANY, as the Company, has caused its seal to be affixed hereto and these
presents to be duly executed in its name and behalf by its proper officers
thereunto authorized this 23rd day of June, 2006.

       











NATIONAL WESTERN LIFE INSURANCE COMPANY







ATTEST:















Name:/S/ Ross Moody













/S/ James Payne



Title: President & COO







Secretary





                       

Appendix 2.1

   

Annuity and Life Insurance Eligibility Goals

   

Year

Annuity Eligibility Goal

Life Insurance Eligibility Goal







2006

$1,000,000

$50,000

                                               

Appendix 3.1

     

Annuity and Life Insurance Harvest Credit Goals

       

Year

Annuity Harvest Credit Goal

Life Insurance Harvest Credit Goal







2006

$1,000,000

$100,000

                                               

Appendix 3.2

 

Harvest Contribution

       

Year

Harvest Contribution

 









 

2006

$2,000

                                       

